Title: To James Madison from William Pinkney, 10 October 1807
From: Pinkney, William
To: Madison, James



(private)
Dear Sir
London, October 10th. 1807.

Mr. Monroe will doubtless sufficiently explain the Subject of this Letter; but it seems notwithstanding to be proper that I should trouble you with a very brief Explanation of it myself.
This Government having determined to send a special Envoy to the United States upon the Subject of Mr. Monroe’s late Instructions, and it being probable (altho not avowed) that this Envoy would have ulterior powers to treat upon all the Topics which affect the Relations of the two Countries, Mr. Monroe expressed a Wish to return without Delay to the United States and to leave with me the Affairs of our Country in Quality of Minister extraordinary & Plenipotentiary.  So far as respected the Business of the ordinary Legation there was undoubtedly a Difficulty of Form, if not of Substance, in the Way of its coming into my Hands in any other than the inadmissible Character of a mere Chargé d’Affaires.  My Credentials as Mr. Monroe’s Successor expired with the Session of the Senate next following their Date, and had not been renewed; and my Commission as Minister extraordinary gave only limited powers for specified Objects.  It appeared to be my Duty, however, in Case it should not be unacceptable to the British Government to communicate with me in the Event of Mr. Monroe’s Departure as if I were regularly accredited as the Minister plenipotentiary of the United States, to consent on my part to such an Arrangement, as being more eligible in the present Conjuncture than the Appointment of a chargé d’Affaires.  Mr. Monroe accordingly wrote, with my Approbation, a note to Mr. Canning to that Effect, to which some personal Explanations were added, and received a Reply, of which a Copy is enclosed, adopting the arrangement proposed.
You will perceive that in lending myself to this Step I have ventured to infer the Approbation of the President from what certainly does not express it.  It would have been much more agreeable to me that a Chargé d’affaires should be left, and that I should remain in my Character of Commissioner extraordinary until the Government of the United States should have an opportunity of taking its own Course.  In that mode I should have been relieved from all Embarrassment; but thinking that the public Interest required the Course actually adopted, and that it was moreover that which was likely to fulfil the Expectations of the President, I did not consider myself at Liberty to consult my own Inclinations.
The concluding Expresssions of Mr. Canning’s note afford me an opportunity of saying that in awaiting here the Orders of the President I am ready to return or to remain as he shall think the Interest of our Country requires.  I beg you to be assured that as I accepted the Trust which called me abroad with no selfish Motive (altho I felt how much I was honored by it) I should regret that any indulgent Feeling towards me should in any Degree restrain the President from promoting in the Way he thinks best that which I know is the constant Object of his Care, the general Good.  Neither the unfeigned Veneration in which I hold his Character, nor the grateful Recollection which I have not for a Moment ceased to cherish of the Manner in which he has been so good as to distinguish me, will suffer any Abatement, altho he should think fit to place some other than myself in the Station which he once destined for me.  I am quite sure that, whatever shall be done, the Manner of it will be liberal & kind; and trusting, as I do most confidently, that I shall carry out of the public Service, leave it when I may, the pure Name with which I entered it and the unabated good opinion of the Government I have been proud to serve, the rest is of little Importance.  I have the Honor to be with sincere attachment Dear Sir Your most Ob. Servt.

Wm. Pinkney

